oO FSF AYN BD On BF WY VPN =

yO BNO NO BO NH LP DN DN RO mom mmm me ee
aoa ANA KH nA FF Ww NY | FG OD BH tI NH HD BRB W PY KF ©

Case SAGIMLOLIZ7TEID Beouman22e2 fied 1OHZHs Page 1 of 33

THEODORE J. BOUTROUS JR., SBN 132099 JOSEPH W. COTCHETT, SBN 36324

tboutrous@gibsondunn.com
CHRISTOPHER CHORBA, SBN 216692
cchorba@gibsondunn.com

THEANE EVANGELIS, SBN 243570
tevangelis@ gibsondunn.com

TIMOTHY W. LOOSE, SBN 241037
tloose@gibsondunn.com

GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue

Los Angeles, CA 90071-3197
Telephone: 213.229.7000

Facsimile: 213.229.7520

G CHARLES NIERLICH, SBN 196611
gnierlich@ gibsondunn.com

RACHEL S. BRASS, SBN 219301
rbrass@gibsondunn.com

GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000

San Francisco, CA 94105

Telephone: 415.393.8200

Facsimile: 415.374.8458

Attorneys for Defendant,
APPLE INC.

jcotchett@cpmlegal.com

MARK. C. MOLUMPHY, SBN 168009
mmolumphy@cpmlegalcom

STEPHANIE D. BIEHL, SBN 306777
sbiehl@cpmlegal.com

COTCHETT, PITRE & McCARTHY LLP
840 Malcolm Road, Suite 200

Burlingame, CA 94010

Telephone: 650.697.6000

Facsmile: 650.697.0577

LAURENCE D. KING, SBN 206243
king@kaplanfox.com

MARIO M. CHOI, SBN 243409
mcehoi@kaplanfox.com

KAPLAN FOX & KILSHEIMER LLP
350 Sansome Street, Suite 400

San Francisco, CA 94104

Telephone: 415.772.4700

Facsimile: 415.772.4707

DAVID A. STRAITE, admitted pro hac vice
dstraite@kaplanfox.com

KAPLAN FOX & KILSHEIMER LLP
850 Third Avenue

New York, NY 10022

Telephone: 212.687.1980

Facsimile: 212.687.7714

Interim Co-Lead Counsel for Plaintiffs

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

IN RE: APPLE INC. DEVICE
PERFORMANCE LITIGATION

 

 

CASE NO. 5:18-md-02827-EJD

STIPULATED (RSRESEM PROTECTIVE

ORDER
Judge: Hon. Edward J. Davila
Referral: Hon. Rebecca Westerfield (Ret.),

Discovery Special Master

 

STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
o 6S NAN BDA A F&F WY YP —

Ny NO NHN NO NH DO DD DRO RQ Om im means
ao NN DBO AH SP Ye NY SEH DBD CO OND KR HH BR HH Be CO

 

Ease §:18-md-02827-EJD Document 222 Filed 10/12/18 Page 2 of 33

Plamtiffs and Defendant Apple Inc. anticipate that documents, testimony, or information
containing or reflecting confidential, proprietary, trade secret, and/or commercially sensitive
information are likely to be disclosed or produced during the course of discovery, initial
disclosures, and supplemental disclosures in this case and request that the Court. enter this Order
setting forth the conditions for treatmg, obtaining, and using such information.

Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Court finds good cause
for the following Stipulated Protective Order Regarding the Disclosure and Use of Discovery
Materials (“Order” or “Protective Order’).

1. PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this action are likely to involve production of certain
confidential, proprietary, or private information for which special protection from public disclosure
and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
the Parties hereby stipulate to and petition the Court to enter the following Stipulation and Protective
Order.

The parties acknowledge that this Stipulation and Protective Order governs discovery in Jn re:
Apple Inc. Device Performance Litigation, Case No. 5:18-md-02827-EJD. This Order shall apply to
all cases currently pendmg in MDL No. 2827 and to all related actions that have been or will be
originally filed in, transferred to, or removed to this Court and assigned thereto. This Order is binding
on all parties and their counsel im all cases currently pending or subsequently made part of these
proceedings and shall govern each case in the proceedings.

The Parties also acknowledge that this Stipulation and Protective Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords ftom public
disclosure and use extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles. The Parties further acknowledge, as set forth in
Section 14.7 below, that this Stipulation and Protective Order creates no entitlement to file confidential
information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
reflects the standards that will be applied when a party seeks permission from the Court to file material
under seal.

2

STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
eo Oo JN DBD OHO FP WD YY

N NO KN BD NR ND ND RD BR; et
ao 4A BO WA F&F BY NY |& SF BO CO HIT DH AW BR WwW HY KY C6

 

Case hi siml0Zs2-EID Dooument222 Ried 1011S Page 3 ofS

za DEFINITIONS

2.1 Action: Jn re: Apple Inc. Device Performance Litigation, Case No. 5:18-md-02827-
EJD, presently pendmg m the United States District Court for the Northern District of California.

2.2 ‘Party: + Any party to this Action, including all of its officers, directors, employees, and
outside counsel (and their support staff).

2.3 Disclosure_or Discovery Material: All items or information, regardless of the medium
or the manner in which it is generated, stored or maintained (including, among other things, testimony,
transcripts, or tangible things), that is produced or generated in disclosures or responses to discovery
in this matter.

2.4 “CONFIDENTIAL” Information or Items: Disclosure or Discovery Material that is
nonpublic and that a Party or Non-Party im good faith believes must be held confidential to protect
personal privacy interests or confidential, proprietary, and/or commercially sensitive information,
including discovery material that Producng Party reasonably believes is likely to cause competitive
disadvantage to the Producing Party, is highly personal non-public information, or will otherwise
compromise or jeopardize the Producing Party’s business interests, or which otherwise has a
compelling need for privacy.

2.5 “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” Information or Items:
Disclosure or Discovery Material that is nonpublic, and which comprises trade secrets, engineering
documents, or source code, and other information upon which the Parties agree prior to production to
designate as such.

2.6 Outside Counsel of Record: Attorneys who are not employees ofa Party but who are
employed at law firms that appear on the pleadings as counsel for a Party in this Action.

2.7 In-House Counsel: Attorneys who are employees of a Party.

2.8 Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as
well as their support staff).

2.9 Designating Party: A Party or Non-Party that designates information or items that it
produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY.”

3
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
cS Oo NY DH UN & BY NH

NY bw NY NY DY NY DN BP NOR Re RR ew eo ee
oy DAWN FF YW NY =- CS OD Oo HI DH NH BRB WwW Nw fF OC

 

Case DIsidleas2-AD Docwment222 Filed IOADIS Page 4of33a.

2.10 Expert:
A person with specialized knowledge or experience in a matter pertinent to the litigation who

(1) has been retained by a Party or its Counsel to serve as an expert witness, (2) is not a past employee
of a Designating Party within the last four years, (3) a current employee of any entity ona Party’s
Restricted Competitors List, and (4) at the time of retention, may not be anticipated to become an
employee ofa Party or of any entity ona Party’s Restricted Competitors List, provided that the Party
who retains the expert may waive any or all of these requirements with respect to the Party’s own
Restricted Competitors List. A list of Apple’s restricted competitors was separately produced to
Plaintiffs’ Outside Counsel and agreed to prior to the execution of this Protective Order (“Apple’s
Restricted Competitors List’). Plaintiffs may provide a list of restricted competitors (“Plaintiffs’
Restricted Competitors List’) to Apple’s Outside Counsel as well. Any additions to either Party’s
Restricted Competitors List after the execution of this Protective Order must be agreed to by Outside
Counsel or approved by the Court. “Expert” includes any professional jury or trial consultant retained
in connection with this litigation but does not include mock jurors or focus group members.

2.11 Non-Party: Any natural person, partnership, corporation, association, or other legal
entity not named as a Party to this action.

2.12 Professional Vendors: Persons or entities that provide litigation support services (e.g,,
document and ESI processing, hosting, review, and production, photocopying, videotaping, translating,
preparing exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
medium) and ther employees and subcontractors.

2.13 Protected Material: Any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.”

2.14 Receiving Party: A Party that receives Disclosure or Discovery Material from a
Producing Party.

2.15 Producing Party: A Party or non-Party that provides, produces, or makes available for

inspection Disclosure or Discovery Material in the course of this Action.

4
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
o Oo YN KN A FR WD PB &

NY NY NY NO ND ND DD RD Rm i i ei ea ea a
oN Dn HN FF YH YD — SG 0D oO ID DH WwW BP WwW HB SY 6S

 

Casecor Benniletes7-HAD Ddoumernizz22 Ailibed1001621B8 Ragged50hR31

3. SCOPE

This Stipulation and Protective Order shall govern all Protected Material in whatever form,
including documents, data, information, interrogatory responses, deposition testimony, deposition
transcripts, responses to requests for admission, and any other Protected Material provided, produced
or made available for inspection in response to any method of discovery conducted in this Action. The
protections conferred by this Stipulation and Protective Order cover not only Protected Material (as
defined above), but also any information copied or extracted therefrom, as well as all copies, excerpts,
summaries or compilations thereof, plus testimony, conversations or presentations by Parties or
Counsel to or in Court or in other settings that might reveal Protected Material.

Nothing herein shall be construed to prevent a Producing Party from reviewing, using or
disclosing its own Protected Material in any manner that it deems appropriate.

This Stipulation and Protective Order is without prejudice to the right of any Party to seek
further or additional protection of any Discovery Material or to modify this Order in any way,
including, without limitation, an order that certain matter not be produced at all.

The parties agree that this Stipulation and Protective Order does not necessarily address the
mechanics ofproduction and other protections that may be appropriate to the production of source code
(including source code and source code listings, object code and object code listings, executable code
and similar sensitive software code, whether in printed or electronic form). The parties will separately
negotiate how source code is to be produced, if necessary, provided, however, that the rules governing
access and disclosure to source code shall be governed by Section 8.3 below as for any other material
designated “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.”

4, DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
defenses in this action, with or without prejudice; or (2) final judgment herein after the completion and
exhaustion ofall appeals, rehearings, remands, trials, or reviews of this action, including the time limits
for filing any motions or applications for extension of time pursuant to applicable law.

5

STIPULATED PROTECTIVE ORDER
CASE NO, 5:18-MD-02827-EJD

 
oc Oo YN NHN UN BR BR HH &

N NY NY NY WD NR NR RD Re as a
o ND HW FF YW NH -Y§ SF OO HB NT HD WNW BR DH BH * BG

 

CREP ISMUMIRAZEID Dooumnemizz22 FiléetOji67ie8 Peapecsoifsel

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise_of Restraint_and Care in Designating Material for Protection. Each Party or
Non-Party that designates information or items for protection under this Order must take care to limit
any such designation to specific material that qualifies under the appropriate standards. The
Designating Party must designate for protection only those materials, documents, items, or oral or
written communications that qualify. Mass, indiscriminate, or routinized “designations are prohibited.
Designations that are shown to be clearly unjustified or that have been made for an improper purpose
(e.g, to unnecessarily encumber or retard the case development process or to impose unnecessary
expenses and burdens on other parties) may expose the Designating Party to sanctions. _If it comes to
a Designating Party’s attention that information or items that it designated for protection do not qualify
for protection, that Designating Party must promptly notify all other Parties that it is withdrawing the
mistaken designation.

5.2 Procedures for Designating Material for Protection: Any Party to this litigation, or any
Non-Party who produces Disclosure or Discovery Material, shall have the right to designate as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” any Protected
Material it produces. All Protected Material shall bear a legend on each page stating that the material
is “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” Materials
designated as or deemed to be “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY” consistent with this Stipulation and Protective Order are subject to the provisions of
this Stipulation and Protective Order and shall be protected, used, handled and disposed of in
accordance with the provisions of this Stipulation and Protective Order.

5.3. Manner and Timing of Designations. Except as otherwise provided in this Stipulation
and Protective Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated
or ordered, Disclosure or Discovery Material that qualifies for protection under this Stipulation and
Protective Order must be clearly so designated before the material is disclosed or produced.

Designation in conformity with this Stipulation and Protective Order requires:

(a) For Information in Documentary Form (e.g., paper or electronic documents,
but excluding transcripts of depositions or other pretrial or tral proceedings): The Producing
6

STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oO So SN HDR nH BP WOW NH =

MY NY BY NY KN NY BD DO Rm me ee a eh OU
ont DH MH FF WY Nn F&F SF O&O Ome HD RH HW BR WHO HY & CS

 

CRE RISMOSVHEID DomumenttZ22 Filed OMS Page 77 offs

Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY?” to each page that contains Protected Material

In order to speed up the process of producing large volumes of Protected Material, multi-
page documents in which Protected Material is pervasive may be marked “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” throughout. Following
production of Protected Material, the Receiving Party may request that the Designating Party
specify which pages or portions of certain documents are subject to the asserted designation.
Mass, indiscriminate, or routinized requests for specification are prohibited. Requests that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or retard the case development process or to impose unnecessary expenses
and burdens on other parties) may expose the Receiving Party to sanctions. The Designating Party
shall have 10 days to respond to any such requests, and shall reserve the right to request additional
time depending on the volume of the request.

Where it is not possible to affix a legend to particular Protected Material, the Producing
Party shall take reasonable steps to give all Receiving Parties notice of the Protected Material’s
status assuch. Except as otherwise agreed, within 45 days after receipt of Disclosure or Discovery
Material, any Receiving Party may designate the material as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY.”

A Party or Non-Party that makes original documents or materials available for inspection
needs not designate them for protection until after the inspecting Party has indicated which material
it would like copied and produced. During the imspection and before the designation, all of the
material made available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” After the mspecting Party has identified the
documents it wants copied and produced, the Producing Party mmst determine which documents,
or portions thereof, qualify for protection under this Order. Then, before producing the specified
documents, the Producing Party must affix the appropriate legend (‘“CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”) to each page that contains

7
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oOo Fe NE HR A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CaP RISMHEA/AEID DanumeattZ2? File DOMES Page Baifsel

Protected Material, except that multi-page documents may be designated in accordance with the
preceding paragraph.

(b) For Testimony Given in Deposition or in Other Pretrial or Trial Proceedings :
Any Party or Non-Party offering or sponsoring the testimony may identify on the record, before the
close of the deposition, hearing, or other proceeding, all protected testimony and may further specify
any portions of the testimony that qualify as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY.” Alternatively, within 30 days of receipt of a transcript or recording of
a deposition or other pretrial proceeding, the offering or sponsoring Party or Non-Party may designate
such transcript or recording or any portion thereof as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” by notifying all Parties, in writing, of the specific
pages and les of the transcript or recording that should be treated as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” All transcripts or recordings of
depositions or other pretrial proceedings shall be treated as “CONFIDENTIAL ” for 30 days after
receipt of the transcript or recording, or until written notice of a different designation is received,
whichever occurs first. In the case of a Non-Party witness, testimony can be designated as containing
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” information
by a Party, the Non-Party witness, or upon agreement of the Parties.

Transcript pages contaming Protected Material must be separately bound by the court reporter,
who must affix to the top of each such page the legend “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” as instructed by the Party or Non-Party offering
or sponsoring the witness or presenting the testimony.

In the event the deposition is videotaped, the original and all copies of the videotape shall be
marked by the video technician to indicate that the contents of the videotape are subject to this
Stipulation and Protective Order, substantially along the lines of “This videotape contains confidential
testimony used in this case and is not to be viewed or the contents thereof to be displayed or revealed
except pursuant to the terms of the operative Stipulation and Protective Order in this matter or pursuant

to written stipulation of the parties.”

8
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
o &F SN BO AO BR BDO Ye

wo WN NO BS BD BR KR RD NR OR OR om me
on AN KH OH FP WD NY SH OD O© DOW INQ HR A BP W HB KF C

 

Case 5:18-md-02827-EJD Document 224 Filed 10/12/18 Page 9 of 33

Counsel for any Producing Party shall have the right to exclude from oral depositions, other
than the deponent, deponent’s counsel, the reporter and videographer (if any), any person who is not
authorized by this Stipulation and Protective Order to receive or access Protected Material based on
the designation of such Protected Material Such right of exclusion shall be applicable only during
periods of examination or testimony regarding such Protected Material.

(c) For Information Produced in A Form Other than Documentary and for Any
Other Tangible Items: The Producing Party shall affix in a prominent place on the exterior of the
container or containers in which the information or item is stored the legend “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY.”

(d) For Inspection of Things or Premises: The Producing Party shall state in
writng prior to the imspection that “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -—
ATTORNEYS’ EYES ONLY” information or material will be revealed.

5.4 Contractual Obligations to Non-Parties: Durmng the course of this Action, a Party or
Non-Party may be requested to produce information that is subject to contractual or other obligations
of confidentiality owed to a Non-Party. The Party or Non-Party subject to the contractual or other
obligation of confidentiality shall promptly contact the person to whom the obligation is owed to
determme whether that person is willing to permit disclosure of the confidential mformation under the
terms of this Stipulation and Protective Order. If that person is so willing, the information, if
otherwise discoverable, shall be produced in accordance with this Stipulation and Protective Order.
If the person to whom the obligation is owed is not willing to permit disclosure of the confidential
information under the terms of this Stipulation and Protective Order, or fails to respond before
responses or production is due, the Party seeking the information in this litigation shall be so notified
and given a description of the documents withheld, the reason for withholding the documents, the
person to whom the obligation of confidentiality is owed and the person’s contact information. This
description shall be produced by the deadline for the production ofthe requested material, or, if no such
deadline applies, withn 30 days of the initial request for the material being withheld.

5.5 Upward Designation of Information or Items Produced by Other Parties or Non-Parties.

A Party may upward designate (ie., change any documents or other material produced without a

9
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
& Ww WN

co oOo IN DW A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case RISmO2s2-EID Docwment222 Aisi 1O12IS Page 10 of 32

designation to a designation of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY” or change any Protected Material produced as “CONFIDENTIAL” to a designation of
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” any Disclosure or Discovery Material
produced by any other Party or Non-Party), provided that said Disclosure or Discovery Material
contains the upward Designating Party’s own CONFIDENTIAL or HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY mmformation, or otherwise is entitled to protective treatment under Fed.
R. Cw. P. 26(c). Upward designation shall be accomplished by providing written notice to all Parties
identifying (by Bates number or other individually identifiable information) the Disclosure or
Discovery Material to be redesignated within sixty (60) days of production by the Producing Party,
mcluding the reason for the upward designation. Failure to upward designate within sixty (60) days
of production, alone, will not prevent a Party from obtaining the agreement of all Parties to upward
designate certam Disclosure or Discovery Material or ftom moving the Court for such relief Any
Party may object to the upward designation of Disclosure or Discovery Material pursuant to the
procedures set forth herem regarding challenging designations. A party who has made an upward
designation has an obligation at the time of the designation to replace the original production set with
a new corresponding production set labeled with the same Bates numbers with a clear upward-
designation suffix. A party may treat the orignal document set as per the original designation until
the upward designation is received,

5.6 Inadvertent _Failures_to Designate and Re-designation: A Producing Party that
inadvertently fails to designate Disclosure or Discovery Material as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” pursuant to this Stipulation and Protective Order
at the time of its production shall be able to make a correction to its designation, with the Receiving
Party reserving the right to assert that such re-designation is improper pursuant to the procedures set
forth herein regarding challenging designations. Such failure shall be corrected by providing to the
Receiving Party written notice of the error and substituted copies of the inadvertently unmarked or mis -
marked Disclosure or Discovery Materials with the same corresponding Bates numbers as the original
set. Any Party receiving such inadvertently unmarked or mis-marked Disclosure or Discovery

Materials shall, within five days of receipt of the substitute copies, destroy or return to the law firm

10
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
So CO SN DB rn ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-md-02827-EID Document 222 Filed 10/12/18 Page 11 of 33

representing the Producing Party all copies of such mis-designated documents. The Producing Party
shall comply with Paragraph 5.2 when re-designating Disclosure or Discovery Material as Protected
Material Following any re-designation of Disclosure or Discovery Material as Protected Material (or
re-designation of “CONFIDENTIAL” material as “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY”) the Party receiving such Protected Material shall take reasonable steps to comply with
the re-designation, mcluding, without limitation, retrieving all copies and excerpts of any re-designated
Protected Material from persons no entitled to receive it as re-designated.

A Receiving Party shall not be in breach of this Stipulation and Protective Order for any use of
such inadvertently non-designated or inadvertently mis-designated material before the Receiving Party
receives notice of the inadvertent failure to designate, unless the Receiving Party realizes the error and
uses the mis-designated material for vexatious or other bad faith purpose. Once a Receiving Party has
received notice of the inadvertent failure to designate pursuant to this provision, the Receiving Party
shall take reasonable steps to treat such material at the appropriately designated level pursuant to the
terms of this Stipulation and Protective Order, reserving all rights to assert that such re-designation is
not proper under the procedures set forth herein regarding challenging designations.

6. DISCLOSURE OF DISCOVERY MATERIALS PROTECTED BY THE ATTORNEY

CLIENT PRIVILEGE OR WORK PRODUCT DOCTRINE

(a) When a particular Rule 34 request requires a production or inspection that is too
voluminous, expedited, or complex (such as certain electronic productions) to allow for an adequate
preproduction review, the parties may enter into non-waiver agreements for that particular production.
If the requesting party is unwilling to enter into such an agreement, the Producing Party may move the
Court for a non-waiver order.

(b) A request for a non-waiver agreement should be made promptly upon receipt of
the Rule 34 request at issue. The request for a non-waiver agreement does not excuse any delay in
responding to, objecting to, or producing documents in response to the Rule 34 request at issue, or
otherwise extend the time to respond to such Rule 34 request.

(c) The madvertent production by a Party of Discovery Material subject to the
attorney-client privilege, work-product protection, or any other applicable privilege or protection,

11

STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
eo CO JN DB OH FF WY PO =

me Nw KN HN NO KN KO KR RR OR; ele
oOo NA DBD A FP Ww NY KH SF GO DOD ~~ BD A BP WHO VB KH CO

 

Case 5:18-md-02827-EID Document 222 Filed 10/13/18 Page 12 of 33

despite the Producing Party’s reasonable efforts to prescreen such Discovery Material prior to
production, will not waive the applicable privilege and/or protection if a request for return of such
inadvertently produced Discovery Material (“clawback”) is made within 10 business days after the
Producing Party learns of its inadvertent production.

(d) Upon a request from any Producing Party who has inadvertently produced
Discovery Material that it believes is privileged and/or protected, each Receiving Party shall promptly
destroy or return such Protected Material or Discovery Material and any pages containing privileged
markings by the Receiving Party, and all copies, to the Producing Party, except for one sequestered
copy retained solely to dispute the assertion of privilege .or protection if the Receiving Party intends to
do so (which must be destroyed and/or returned if the court upholds the claim of privilege or
protection). Items that are destroyed shall be certified as such by the Receiving Party to the Producing
Party.

(e) Nothing herem shall prevent the Receiving Party from preparing a record for its
own use containing the date, author, addresses, and topic of the madvertently produced Discovery
Material and such other information as is reasonably necessary to identify the Discovery Material and
describe its nature to the Court in any motion to compel production of the Discovery Material.

7. CHALLENGING CONFIDENTIALITY DESIGNATIONS

7.1 Timing of Challenges. The Receiving Party may, at any time up to and including 30
days before tral, make a good faith challenge to the Designating Party’s designations. In the event
that the Designating Party produces Protected Material during the period which is less than 30 days
before trial the Receiving Party may make a good faith challenge to the Designating Party’s
designations up to and mcluding the day of trial

7.2 Meet and Confer. A Party that elects to initiate a challenge to a Designating Party’s
confidentiality designation must do so in good faith and must begin the process by serving on the
Designating Party a written objection to such designation, which shall describe with particularity the
documents or information m question and shall state the grounds for objection. The challenging Party
must identify the specific Bates range(s) for the challenged document(s), explain the basis for its belief
that the confidentiality designation was not proper and must give the Designating Party a reasonable

12
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
Oo CO NSN BH OH FSF W HO =

NO NO NO NO LO BR BR RD ROR wm mm me
ao NN BN AHN FBP WY NY KF§ Do GO He HD HR A FF W NHB KH CO

 

Case 5:18-md-02827-EID Document 222 Filed 10/12/18 Page 13 of 33

opportunity to review the designated material, reconsider the circumstances and, if no change in
designation is offered, explam the basis for the chosen designation. Within 7 days of the challenging
Party’s written objection, counsel for the challenging Party and the Designating Party shall meet and
confer directly (in voice-to-voice dialogue; other forms of communication are not sufficient) in a good
faith effort to resolve the dispute as to the challenged designation of materials. During the meet and
confer process, the Designating Party shall explin the grounds for designating material as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” A challenging
Party may proceed to the next stage of the challenge process only if it has first engaged in this meet
and confer process.

7.3. Judicial Intervention. Failmg agreement, the Receiving Party may bring a motion to
the Court for a ruling that the Discovery Material in question is not entitled to the status and protection
of the Producmg Party’s designation. The motion shall identify the challenged material and set forth
in detail the basis for the challenge. In each such motion, the parties shall attest that they have
complied with the meet-and-confer requirements imposed in the preceding paragraph and set forth with
specificity the justification for the confidentiality designation that was given by the Designating Party
in the meet-and-confer dialogue.

Nothng in this Stipulation and Protective Order shall preclude or prejudice either party from
arguing for or against any designation, or establish any presumption that a particular designation is
valid. Until the Court rules on the challenge, all parties shall continue to afford the material in question
the level of protection to which it is entitled under the Designating Party’s designation.

8. ACCESS TO AND USE OF PROTECTED MATERIAL

8.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. A Receiving Party may not use Protected Material
for any other purpose, including, without limitation, any other litigation or any business or competitive
finction. Such Protected Material may be disclosed only to the categories of persons and under the
conditions described in this Order and may not be disclosed to the media. For purposes of this

Stipulation and Protective Order, and specifically as utilized in the preceding sentence, “disclosed” or

13
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
|

& WwW WN

eo Oo YN DH A

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 5:18-md-02827-EJD Document 222 Filed 10/13/18 Page 14 of 33

“disclose” shall mean any physical or electronic showing of the Protected Materials to any person,
including communication in any form of the contents (in whole or in part) or existence of the Protected
Materials. | When the litigation has been terminated, a Receiving Party must comply with the
provisions of Section 15 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a location in the
United States and in a secure manner that ensures that access is limited to the persons authorized under
this Order. This provision is not intended to interfere with the parties’ ability to disclose mformation
pursuant to Sections 8.7 (Disclosure to Non-U.S. Persons) or 14.6 (Export Control), nor prohibit
counsel for a Rreceiving Pparty ftom viewing or using for deposition Protected Material outside of the
United States consistent with Section 14.6.

8.2 Disclosure of “CONFIDENTIAL” Information or Items: Unless otherwise ordered by
the Court or permitted in writng by the Designating Party, a Receiving Party may disclose any
information or item designated “CONFIDENTIAL” only to:

(a) — the Receiving Party’s Outside Counsel of Record in this action and such Outside
Counsel of Record’s attorneys, paralegals, and staff and any copying, data processing, investigative or
clerical litigation support services working at the direction of such counsel, paralegals, and staff, to
whom it is reasonably necessary to disclose the information for this Action;

(b) the Receiving Party;

(c) the Receiving Party’s In-House Counsel to whom disclosure is reasonably
necessary for this litigation;

(d) any insurer or ndemnitor of any defendant in these Actions;

(e) the Court and any mediators or arbitrators, or appointed special masters, and
ther respective personnel;

(f) court reporters and ther staff professional jury or trial consultants, and
Professional Vendors to whom disclosure is reasonably necessary for these Actions;

(g) the Producing Party’s former and current officers and directors and the

Producing Party’s current employees to whom disclosure is reasonably necessary for this litigation;

14
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
& WW Wyo

oO CO NN NH WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CRERISTUCRRYLEID Dowumemtz2e Fie tiS Pepe ihbaifsel

(h) mock jurors or focus group members, subject to the provisions of Paragraph 8.5

| below;

(i) a fact witness not covered by categories (a)-(g), at the witness’s deposition in
this Proceeding, if the witness is an author or recipient of the material or a person who is shown through
testimony or other evidentiary proof by the party wishing to make the disclosure, to have prepared,
received, or reviewed the formation.

Gg) Experts who have signed the “Expert/Consultant Acknowledgment of
Confidentiality and Agreement to Be Bound by Protective Order,” attached as Exhibit A-2 (except that,
at the option of the Party retaining the Expert, the Expert need not agree to the provisions regarding
that Party’s Restricted Competitors List);

(k) third-party contractors or vendors employed to assist counsel in this Proceeding
for the purpose of photocopying or printing; data processing; graphic production; or organizing, filing,
coding, converting, storing, retrieving, maintaining, or otherwise managing data; jury or trial consulting
services retamed by counsel for a party; and

() any other person upon order of the Court or upon written consent of the
Designating Party.

8.3. Disclosure__of “HIGHLY CONFIDENTIAL -— ATTORNEYS’ EYES ONLY”
Information or Items: Unless otherwise ordered by the Court or permitted in writing by the
Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” only to:

(a) The Receiving Party’s Outside Counsel of Record in these Actions and such
Outside Counsel’s attorneys, paralegals, and staff, and any copying or clerical litigation or support
services working at the direction of such counsel, paralegals, and staff to whom it is reasonably
necessary to disclose the information for this Action;

(b) In-House Counsel of the Receiving Party to whom disclosure is reasonably
necessary for this litigation;

(c) the Court, and any mediators or arbitrators, or appointed special masters, and
their respective personnel;

15

STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oC Oo YN KD AW FR WY LP =

NY NY Ne NYY BY DB PB DD ee ea ea ea ea a a
ao YN KN DW FF YP YN KF§ SG Oo He DDH HW BR WH HB & CB

 

Cae RISntWee-ED Domument222 Fit IORI Page 16 off33.

(d) court reporters, their staff and Professional Vendors to whom disclosure is
reasonably necessary for this litigation;

(e) the author(s) and recipient(s) of the “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY” Material;

(f) anyone who has been designated as a Rule 30(b)(6) witness by the Designating
Party, or a current employee of the Producing Party;

(g) a fact witness, at the witness’s deposition in this Proceeding, if the witness is a
current employee or contractor of a Party, or an author or recipient of the material or a person who is
shown through testimony or other evidentiary proof by the party wishing to make the disclosure, to
have prepared, received, or reviewed the information, or if the Parties agree that the disclosure will aid
in the prosecution and/or defense or settlement of the Action;

(h) Experts who have signed the “Expert/Consultant Acknowledgment of
Confidentiality and Agreement to Be Bound by Protective Order,” attached as Exhibit A-2 (except that,
at the option of the Party retaining the Expert, the Expert need not agree to the provisions regarding
that Party’s Restricted Competitors List); and

6) any other person upon order of the Court or upon written consent of the
Designating Party.

8.4 General Procedure for Disclosure of “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY”:

(a) Before any information or item designated “CONFIDENTIAL,” or substance or
summary thereof shall be disclosed to the persons or entities identified in sub-paragraphs (f)-(I) of
paragraph 8.2 above, the Parties are hereby ordered to tender a copy of this Stipulation and Protective
Order to each such person and witness in order that each such entity or person to whom such disclosure
of “CONFIDENTIAL” information or item is made shall be on notice and fully informed that the
existence and substance of the Stipulation and Protective Order is, and is intended to be, equally binding
upon it, him orher. Before any information or item designated “CONFIDENTIAL,” or substance or
summary thereof, is disclosed to any such person, each such person shall sign and abide by the terms

of the General Acknowledgment of Confidentiality and Agreement to Be Bound by Protective Order,

16
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oO Oo YN DH MH FR WHO HY

YN N BY NY NH NY NY YN Ne mee ee ee ue ue lulu
oN WD WF HY NY |§ SF 60 DM DD HW BR WH BP SY BS

 

CREDITED Dowwunenttz22 File TOA60ER Page 177affsa1

attached hereto as Exhibit A-1. The person to whom the “CONFIDENTIAL” information or item is
disclosed shall not give, show, or otherwise divulge any of the “CONFIDENTIAL” information or item
to any entity or person except as specifically provided for by this Stipulation and Protective Order.

(b) Before any mformation or item designated “HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY,” or substance or summary thereof, shall be disclosed to the persons or
entities identified im sub-paragraphs (d)-(h) of paragraph 8.3 above, the Parties are hereby ordered to
tender a copy of this Stipulation and Protective Order to each such person and witness in order that
each such entity or person to whom such disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’
EYES ONLY” information or item is made shall be on notice and fully informed that the existence and
substance of the Stipulation and Protective Order is, and is intended to be, equally binding upon it, him
or her. Before any information or item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’
EYES ONLY,” or substance or summary thereof, is disclosed to any such person, each such person
shall sign and abide by the terms of the General Acknowledgment of Confidentiality and Agreement
to Be Bound by Protective Order, attached hereto as Exhibit A-1. The person to whom the “HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY” information or item is disclosed shall not give,
show, or otherwise divulge any of the “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”’
information to any entity or person except as specifically provided for by this Stipulation and Protective
Order.

8.5 Procedure for Disclosure_of “CONFIDENTIAL” Information or Items to Focus Group
Members or Mock Jurors: A Receiving Party may disclose to focus group members or mock jurors
materials prepared by its outside counsel that are derived from information or items designated
“CONFIDENTIAL” (but not materials that are derived from information or items designated
“HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY’), so long as the derivative materials do
not include the as produced information itself Before providing such material to a focus group
member or mock juror, the Receiving Party must, in compliance with Paragraph 8.4(a) above, tender a
copy of this Stipulation and Protective Order to each focus group member/ mock juror in order that
each person to whom such disclosure is made shall be on notice and filly informed that the existence

and substance of the Stipulation and Protective Order is, and is tended to be, equally binding upon it,

17
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oO OS SI DH A FF WB LP &

MY NY NO NY BD YN RD Ree ee ee er
ont DH NW Fe Ye Ye KF CGS Oo we HI KR OR BR OOD OS SS

 

CSERISTUOAZHEID Denument2Z22 Filed 1030S Page LBeff33

him or her, as well as upon the Parties and their counsel Before any materials prepared by Outside
Counsel of Record that are derived from information or items designated “CONFIDENTIAL” are
disclosed to a focus group member/mock juror, each such person shall sign and abide by the terms of
the General Acknowledgment of Confidentiality and Agreement to Be Bound by Protective Order,
attached hereto as Exhibit A-1. The focus group member/mock juror to whom the material is
disclosed shall not give, show, or otherwise divulge any of the information contained therein to any
entity or person except as specifically provided for by this Stipulation and Protective Order.

8.6 Procedure for Disclosure_of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY” Information or Items to Experts:

(a) Before any “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY” information, or substance or summary thereof, shall be disclosed to any
Expert, the Expert shall sign and abide by the terms of the “Expert/Consultant Acknowledgment of
Confidentiality and Agreement to Be Bound by Protective Order,” attached as Exhibit A-2 (except that,
at the option of the Party retaining the Expert, the Expert need not agree to the provisions regarding
that Party’s Restricted Competitors List). An Expert may make an application to the Court with
advance notice and based upon a showing of good cause for modification of or relief from, the
obligations of Expert/Consultant Acknowledgment of Confidentiality and Agreement to Be Bound by
Protective Order (Exhibit A-2) prior to the review of any “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL - ATTORNEYS’ EYES ONLY” information.

8.7. Procedure for Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEYS” EYES ONLY” Information or Items to Non-U.S. Persons:

(a) Before any “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
ATTORNEYS’ EYES ONLY” information, or substance or summary thereof. shall be disclosed to any
non-U.S. citizen, non-U.S. permanent resident, or any person located outside of the United States
(“Non-U.S. Persons”) who is otherwise entitled to receive Protected Material as provided for by this
Stipulation and Protective Order, each such person shall sign and abide by the terms of the "General
Acknowledgment of Confidentiality and Agreement to Be Bound by Protective Order,” attached hereto

as Exhibit A-1. “Non-U.S. Persons” shall not include U.S. citizens with dual citizenship. The

18
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
ao NSN DN OH FP YW WV

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CREDISMUORLHEID Dosument2Z22 Filet OMB Page iDafiz3

person to whom the Protected Material is disclosed shall not give, show, or otherwise divulge any of
the information contained therein to any entity or person except as specifically provided for by this
Stipulation and Protective Order. This provision shall not affect any other person’s obligation to sign
and abide by the terms of the "General Acknowledgment of Confidentiality and Agreement to Be
Bound by Protective Order, attached hereto as Exhibit A-1. Apple also reserves its objections as to
the purported global scope of the above-captioned litigation.

8.8 Prosecution Bar: Absent the written consent of the Producmg Party, any person who
receives one or more items designated “HIGHLY CONFIDENTIAL —ATTORNEYS’ EYES ONLY”
shall not be involved in the prosecution of patents or patent applications relating to the subject matter
of the documents reviewed by the individual before any foreign or domestic agency, including the
United States Patent and Trademark Office (‘the Patent Office”). For purposes of this paragraph,
“Prosecution” includes directly or indirectly draftmg, amending, advising, or otherwise affecting the
scope or maintenance of patent claims. These prohibitions are not intended to and shall not preclude
the individual from participating in proceedings on behalf of a party challenging the validity of any
patent, including but not limited to reexamination, inter partes review, covered business method review,
or reissue proceedings on behalf of a patentee. These prohibitions shall begin when access to
“HIGHLY CONFIDENTIAL—-ATTORNEYS’ EYES ONLY” materials are first received by the
affected individual, and shall end two (2) years after the final resolution of this action, inchiding all
appeals,

9. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY” that Party must:

(a) promptly notify the Designating Party in writing (by email, if possible)
immediately and in no event more than three court days after receiving the subpoena or order. Such

notification shall include a copy of the subpoena or court order;

19
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
CoC Se SIN DRO AW BR WY NY eB

NY NM NY KN BD BD ND NR Rm ei aa ei i
ao ND HW FP Ye NHN KF SG Owe HONKRUlUBRUlULWwGULUDNUlUmrLE COCO

 

CRP RISA -AAID Domumentt2Z22 Fit TOM NR Page 2Maff3s.

(b) promptly notify in writing the Party who caused the subpoena or order to issue
in the other litigation that some or all of the material covered by the subpoena or order is subject to this
Order. Such notification shall include a copy of this Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the subpoena or
court order shall not produce any information designated in this action as “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” before a determination by the Court
from which the subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party shall bear the burden and expense of seeking protection in that
Court of its confidential material — and nothing in these provisions should be construed as authorizing
or encouraging a Receiving Party in this action to disobey a lawful directive from another Court.

10. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party
in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’
EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is
protected by the remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to produce a
Non-Party’s confidential information in its possession, and the Party is subject to an agreement with
the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

1. promptly notify in writing the Requesting Party and the Non-Party that
some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

2. promptly provide the Non-Party with a copy of this Order in this
litigation, the relevant discovery request(s), and a reasonably specific description of the information

requested; and

20
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
&

eo CO SS HN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CaSE SISMELOBZEEID Dooumeant222 Filed 1012M8 Page 21 of 33.

3. make the mformation requested available for inspection by the
Non-Party.
(c) If the Non-Party fails to object or seek a protective order from this Court within
14 days of receiving the notice and accompanying information, the Receiving Party may produce the
Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
seeks a protective order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party before a determination by
the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
seeking protection in this Court of its Protected Material. All such disclosure and discovery disputes
are subject to the undersigned’s Standing Order re Civil Discovery Disputes.
11. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Order, the Receiving Party
must immediately: (a) notify in writing the Designating Party of the unauthorized disclosures (by
email, if possible) immediately and in no event more than three court days after learning of the
disclosure; (b) use its best efforts to retrieve all unauthorized copies of the Protected Material; (c)
inform the person or persons to whom unauthorized disclosures were made of all the terms of this
Order, and (d) request such person or persons to execute the “General Acknowledgment of
Confidentiality and Agreement to Be Bound by Protective Order” (Exhibit A-1). Unauthorized or
inadvertent disclosure does not change the status of Discovery Material or waive the right to maintain
the disclosed document or information as Protected.
12. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
MATERIAL
(a) Nothing m this Order shall require disclosure of information which is protected
by the attorney-client privilege, work product immunity, or other privilege or immunity. If a
Producing Party becomes aware that it has produced information or Materials that it believes are
protected by the attorney-client privilege, work product immunity, or other privilege or immunity, the
Producing Party should promptly notify each Receiving Party in writing of the production The
21

STIPULATED PROTECTIVE ORDER
- CASE NO. 5:18-MD-02827-EJD

 
Oo CO YN DH AH BR WHO PO =

NHN NO NY HY NY YD DB ND ROR Rm Re Re ee ea ea i a
ao nN KD MN FF BY NY KH GS OC OH HDT KR AN BR BH BD & Oo

 

CAPHISMUICAZAD Daoumenti2222 Fie TOMBE Pagge2208'381

Producing Party need not provide the basis for its privilege assertion in its notice to a Receiving Party,
but shall do so in a privilege log produced in accordance with the terms set forth in any Stipulated
Discovery & Search Protocol and Order entered in this Action.

(b) Ifa Receiving Party, upon review of information or Materials produced to it,
becomes aware that any portion of such information or Materials is protected by the attorney-client
privilege, work product immunity, or other privilege or immunity, the Receiving Party shall promptly
notify the Producing Party ofthe specific Materials which could be so considered and will not use such
Materials for any purpose until the issue has been resolved by agreement of the Parties or by order of
the Court.

(c) Nothing herein shall prevent the Receiving Party ftom challenging the propriety
of the attorney-client privilege or Work product immunity or other applicable privilege designation by
submitting achallenge to the Court. Each Receiving Party shall reftain from distributing or otherwise
using the disclosed information or Materials for any purpose until the discoverability of the Materials
is agreed by the Parties or resolved by the Court.

13. DISCOVERY FROM EXPERTS OR CONSULTANTS

(a) Testifying experts shall not be subject to discovery with respect to any draft of
his or her report(s) in this case. Draft reports, notes, or outlines for draft reports developed and drafted
by the testifying expert and/or his or her staff are also exempt ftom discovery.

(b) Discovery of materials provided to testifying experts shall be limited to those
materials, facts, consulting expert opinions, and other mutters actually relied upon by the testifying
expert in forming his or her final report, trial, or deposition testimony or any opinion in this case. No
discovery can be taken from any non-testifying expert except to the extent that such non-testify ing
expert has provided information, opinions, or other materials to a testifying expert relied upon by that
testifying expert in forming his or her final report(s), trial, and/or deposition testimony or any opinion
in this case.

(c) No conversations or communications between counsel and any testifying or

consulting expert will be subject to discovery unless the conversations or commmnications are relied

22
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oOo CO YN DR HO FB WH PO =

NV NH NN NR NR RQ BR Re ei ea ees
oN DH HW FF WN K§ FD OD OH HD DH DH BR WH BB & GS

 

CaeeDIBMMICARD Dosumentt2Z222 Fi TOiSE Pagee2a30ffsa1

upon by such experts in formulating opinions that are presented in reports or trial or deposition
testimony in this case.

(d) Materials, communications, and other information exempt from discovery under
the foregoing Paragraphs 13 (a){(c) shall be treated as attorney-work product for the purposes of this
litigation and Order.

14. MISCELLANEOUS

14.1 Right to Further Relief: Nothing in this Order abridges the right of any person to seek
its modification by the Court in the future.

14.2 Right _to Assert Other Objections: By stipulating to the entry of this Order no Party
waives any right it otherwise would have to object to disclosing or producing any information or item
on any ground not addressed in this Order. Similarly, no Party waives any right to object on any
ground to use in evidence of any of the material covered by this Order.

14.3. Computation of Time: The computation of any period of time prescribed or allowed
by this Order shall be governed by the provisions for computing time set forth in Federal Rules of Civil
Procedure 6 except as otherwise provided in Civil Local Rule 7.

14.4 Fact of Designation Not Admissible: The fact of designation, or failure to designate,
Disclosure or Discovery Materials as CONFIDENTIAL or HIGHLY CONFIDENTIAL —
ATTORNEYS’ EYES ONLY pursuant to this Stipulation and Protective Order shall not be admissible
for any purpose in a trial on the merits or at any other proceeding other than at a proceeding arising
from or related to this Stipulation and Protective Order.

14.5 Successors: This Order shall be binding upon the Parties hereto, their attorneys, and
their successors, executors, heirs, assigns, and employees.

14.6 Technical Data Subject to Export Control: The Producing Party shall be responsible
for identifying any documents containing or constituting “controlled technical data” that it believes is
subject to applicable laws and regulations relating to the export of such data. Once such data is
identified, the Receiving Party shall agree not to release such data to Non-U.S. Persons in the United
States or elsewhere. During the 60 days following any designation, the Receiving Party may
challenge the designation im writmg, and then the Producing Party shall then have 30 days to file a

23
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
_ WY WV

oS CO YT NHN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1esmiie2ae7- EID Domwumermit2222 Flies 0i1G/ie8 Ragge2Ayos(es,

motion pursuant to Rule 26(c) for an order determming that the claimed export restriction applies.
Prior to a final designation by the Court and during the pendency of any challenges, the material shall
continue to be treated as controlled technical data. If the Court determines that the Producing Party
does not meet its burden, the export restrictions in this paragraph related to the material at issue shall
be automatically lifted.

14.7 Filmg Protected Material Without written permission from the Designating Party or
a court order secured after appropriate notice to all interested persons, a Party may not file any Protected
Material in the public record in these Actions. A Party that seeks to file under seal any Protected
Material must comply with Civil Local Rule 79-5. A Party who seeks to introduce Protected Material
at a hearing, pretrial or other proceeding shall advise the Court at the time of introduction that the
information sought to be introduced is protected. If the Party who designated the formation as
Protected Material requests the protection be continued, the Court will review the information to
determine if the information is entitled to contmued protection. Prior to disclosure of Protected
Material at a hearing, the Producing Party may seek further protections against public disclosure from
the Court.

14.8 The provisions of this Stipulation and Protective Order do not apply to any trial
proceedings in this Action. The Parties will separately request the Court to enter an Order governing
the handling of such materials at trial.

14.9 The Court shall retain jurisdiction to enforce the terms of this Stipulation and Protective
Order for a period of six months after final disposition of this litigation.

14.10 Nothing in this Stipulation and Order shall alter the requirements for and scope of expert
discovery in accordance with Federal Rule of Civil Procedure 26, local rules, and case law.

14.11 The procedures set forth in this Stipulation and Protective Order shall apply to every
action that is subject to this proceeding, whether filed in or transferred to this Court for so long as such
actions are pending.

15. FINAL DISPOSITION
Within 60 days after the final disposition of this Action, each Receiving Party must return all

Protected Material to the Producing Party or securely destroy or delete such material with a written

24
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
& we bd

So Oo ST NHR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CRS RISHMORZ7-EID Dooument222 Filed 1OHSNS Page 2 afz

certification of such secure destruction or deletion of Protected Material. As used in this subdivision,
“all Protected Material’ includes all hard and electronic copies, abstracts, derivations, compilations,
summaries, and any other format reproducing or capturing any of the Protected Material Whether the
Protected Material is returned or destroyed or deleted, the Receiving Party must submit a written
certification to the Producing Party (and, if not the same person or entity, to the Designating Party) by
the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material that
was returned, destroyed or deleted and (2) affirms that the Receiving Party has not retained any hard
and electronic copies, abstracts, derivations, compilations, surmmaries or any other format reproducing
or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
memoranda, correspondence, and attorney work product even if such materials contain Protected
Material Any such archival copies that contain or constitute Protected Material remain subject to this
Order as set forth in Section 4 (DURATION).
IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD,

25
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oS OS NSN DR A BR WOW HO —

NO N NH DN WO NH NR RD RO Om ae
oOo NI DBD WA F&F Ww NH -§— FS Oo OH IND DA UN BR WwW WH & ODO

 

Casé 5:18416-02827-EID Document 222 Filed 10/13/18 Page 26 of 33.

DATED: October 12, 2018 /s/ David A .Straite
JOSEPH W. COTCHETT, SBN 036324
jcotchett@cpmlegal.com
MARK C. MOLUMPHY, SBN 168009
mmolumphy@cpmlegal.com
STEPHANIE D. BIEHL, SBN 306777
sbichl@cpmlegal.com
COTCHETT, PITRE & McCARTHY LLP
840 Malcolm Road, Suite 200
Burlingame, CA 94010
Telephone: 650.697.6000
Facsimile: 650.697.0577

LAURENCE D. KING, SBN 206243
king@kaplanfox.com

MARIO M. CHOI, SBN 243409
mchoi@kaplanfox.com

KAPLAN FOX & KILSHEIMER LLP
350 Sansome Street, Suite 400

San Francisco, CA 94104

Telephone: 415.772.4700

Facsimile: 415.772.4707

DAVID A. STRAITE, admitted pro hac vice
dstraite@kaplanfox.com

KAPLAN FOX & KILSHEIMER LLP
850 Third Avenue

New York, NY 10022

Telephone: 212.687.1980

Facsimile: 212.687.7714

Interim Co-Lead Counsel for Plaintiffs

26
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
&_ WS WN

o fo ND WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Cae DIS O2SZ-EID Doowment222 Filed IOADIS Page 27 offs

DATED: October 12, 2018 /s/ Timothy W._Loose
THEODORE J. BOUTROUS JR., SBN 132099
tboutrous@gibsondunn.com
CHRISTOPHER CHORBA, SBN 216692
cchorba@gibsondunn.com
THEANE EVANGELIS, SBN 243570
tevangelis@ gibsondunn.com
TIMOTHY W. LOOSE, SBN 241037
tloose@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
Telephone: 213.229.7000
Facsimile: 213.229.7520

CHARLES NIERLICH, SBN 196611
gnierlich@ gibsondunn.com

RACHEL S. BRASS, SBN 219301
rbrass@gibsondunn.com

GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000

San Francisco, CA 94105

Telephone: 415.393.8200

Facsimile: 415.374.8458

Attorneys for Defendant APPLE INC.

Hoy’. Rebeeca Westerfield (Ret), Discovery Special Master

PURSUANT TO STIPULATION, IT IS SOO

_—
DATED: Oc] yo 22185
/

27
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
pf

eo CO IN NHN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-md-028274EID Document 222 Filed 10/1518 Page 28 of 33

EXHIBIT A-1

ee

GENERAL ACKNOWLEDGMENT OF CONFIDENTIALITY AND AGREEMENT TO BE
BOUND BY PROTECTIVE ORDER

I, [print or type full name], of
[print or type full address], declare under penalty of perjury that I

 

have read in its entirety and understand the Stipulated Protective Order (“Order”) that was issued by
the United States District Court for the Norther District of California on

[date] in the case of In re: Apple Inc. Device Performance Litigation,

 

United States District Court, District of Northern California, San Jose Division, Civil Action No.
5:18-md-02827-EJD.

I agree to comply with and to be bound by all the terms of the Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the nature of
contempt. Isolemnly promise that I will not disclose in any manner any information or item that is
subject to the Order to any person or entity except in strict compliance with the provisions of the Order.

I will access and review Protected Material that may be provided to me solely for the purpose
of my role im assisting with prosecuting, defending, or attempting to settle this litigation or to comply
with judicial process or any applicable statute or regulation and for no other purpose whatsoever. I
further agree not to disclose any Protected Material except as allowed by the terms ofthe Order. I will
only make such copies of or notes concerning the Protected Material as are necessary to assist with
prosecuting, defending, or attempting to settle this litigation or to comply with judicial process or any
applicable statute or regulation in connection with this action. Upon final determination of this action,
I shall promptly and securely destroy or delete all Protected Material provided to me as well as any
hard and electronic copies, abstracts, derivations, compilations, summaries, and any other format
reproducing or capturing any of the Protected Material I understand that my obligations pertaining
to the Protected Material continue even after the conclusion of the action.

I further agree to submit to the jurisdiction of the United States District Court for the Northern
District of California for the purpose of enforcing the terms of the Order, even if such enforcement

proceedings occur affer termination of this action.

28
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
co CO SN DH AW FR WD YY

NN NY NHN KN KH KN NHN RO Om wm owl ll
ao nN DN UN FF WwW NY KY GS OO OF SD DRO UH BF WH NH —& BO

 

CaehiGmi22-HID Decumentt222 Filed IONS Page 2 alsa

I hereby appoint [prmt or type full name] of

 

[print or type full address and telephone number] as my

 

California agent for service of process in connection with this action or any proceedings related to
enforcement of the Order.

Dated:

 

City and State where swom and signed

Printed name:

 

Signature:

 

29
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
oO Oo YN DH A FR WD Pe

Ny NO NHN NY DY BR NO NR RO a ea ea ea a
aon Hn HH FF Ww YP = SG OD DH DTD Dm Rh WwW NH S&B CS

 

CREPISTURA7-RID Dooumemiz2e Fie IOiS7e PeopesosseL

EXHIBIT A-2

EXPERT/CONSULTANT_ ACKNOWLEDGMENT OF CONFIDENTIALITY AND
AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

L , declare:

 

1. I have read the Stipulation and Protective Order (“Order”) in Jn re: Apple Inc. Device
Performance Litigation, United States District Court, District of Northern California, San Jose
Dwision, Civil Action No. 5:18-md-02827-EJD-NC.

2. Iam familiar with the contents of the Order and agree to comply and be bound by the
provisions thereof.

3. I will not divulge to persons other than those specifically authorized by the Order, and
will not copy or use except solely for the purposes of this litigation and only as expressly permitted by
the terms of the Order, any Confidential or Highly Confidential Information obtained pursuant to the
Order.

4. By signing below, I hereby agree to submit to the jurisdiction of the United States
District Court for the Northern District of California for resolving any and all disputes regarding the
Order and this Acknowledgment of Confidentiality. I further agree that any and all disputes regard ing
the Order and this Acknowledgment of Confidentiality shall be governed by the laws of the State of
California, and that the district court for the Northern District of California shall be the sole and
exclusive venue for resolving any disputes arising ftom the Order and this Acknowledgment of
Confidentiality.

6. By signing below, I hereby confirm:

that I am not currently and do not currently anticipate becommg an employee of any entity on
the Restricted Competitors List with respect to the subject matter ofthis suit (including any messaging,
tablet, or mobile phone applications, products, or services). I further agree that: (1) during the
pendency of these proceedings and the pendency of any appeals (or, if I withdraw as an expert or
counsel in this proceeding, for a period of two years after my withdrawal as expert or counsel,
whichever is shorter), I shall not accept any position as an employee of any entity on the Restricted
Competitors List; and (2) I shall not at any time, either during the pendency of these proceedings and

30

STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
—_

Cassel bsmisezeZ7/7-EID Doocumentt2222 Files 016/168 Paggesd106831

the pendency of any appeals, or after conclusion of these proceedings, use or divulge any of the
Confidential or Highly Confidential Information made available to me pursuant to the Order. After
the conclusion of these proceedings or upon my withdrawal as expert or counsel, whichever is earlier,
I shall return or destroy all of the Confidential or Highly Confidential Information made available to
me pursuant to the Order.

I declare under penalty of perjury under the laws of the State of California that the foregoing is

So Oo NY DH HN BR WwW WN

BO BSB NY NY NY DY DY DR DR ee ea ea ea eg
ao A HD A FP Ww YY -§ BD Oo Ww DQ HD WwW BR WO NB FS CC

 

true and correct.

Executed on

at

 

Name:

 

Address:

 

31
STIPULATED PROTECTIVE ORDER
CASE NO. 5:18-MD-02827-EJD

 
Case 5:18-md-02827-EJD Document 224 Filed 10/15/18 Page 32 of 33

PROOF OF SERVICE BY EMAIL & U.S. MAIL

Re: In re: Apple Inc. Device Performance Litigation
USDC Case No. 18-md-02827-EJD
Reference No. 1100090686

I, Elizabeth Magana, not a party to the within action, hereby declare that on October 15, 2018, I
served the attached PROTECTIVE ORDER on the parties in the within action by Email and by depositing true
copies thereof enclosed in sealed envelopes with postage thereon fully prepaid, in the United States Mail, at San

Francisco, CALIFORNIA, addressed as follows:

Stephanie D. Biehl Esq.
Joseph W. Cotchett Jr. Esq.
Mark C. Molumphy Esq.
Cotchett, Pitre & McCarthy
840 Malcolm Rd.
Suite 200
Burlingame, CA 94010
Phone: 650-697-6000
sbiehl@cpmlegal.com
jcotchett@cpmlegal.com
mmolumphy@cpmlegal.com
Parties Represented:

David A. Straite Esq.

Kaplan Fox & Kilsheimer LLP

850 Third Ave.

14th Floor

New York, NY 10022

Phone: 212-687-1980

dstraite@kaplanfox.com
Parties Represented:

Laurence D. King Esq.
Kaplan Fox & Kilsheimer LLP
350 Sansome St.
Suite 400
San Francisco, CA 94104
Phone: 415-772-4700
Iking@kaplanfox.com

Parties Represented:

Theodore J. Boutrous Jr. Esq.
Christopher Chorba Esq.
Theane Evangelis Esq.
Gibson Dunn & Crutcher
333 S. Grand Ave.
52nd Floor
Los Angeles, CA 90071-3197
Phone: 213-229-7000
tboutrous@gibsondunn.com
cchorba@gibsondunn.com
tevangelis@gibsondunn.com
Parties Represented:
Apple Inc.
Case 5:18-md-02827-EJD

Timothy W. Loose Esq.
Cynthia Chen McTernan Esq.
Gibson Dunn & Crutcher
333 S. Grand Ave.
52nd Floor
Los Angeles, CA 90071-3197
Phone: 213-229-7000
tloose@gibsondunn.com
cmcternan@gibsondunn.com
Parties Represented:
Apple Inc.

Document 224 Filed 10/15/18 Page 33 of 33

G. Charles Nierlich Esq.
Rachel S. Brass Esq.
Alexander N. Harris Esq.
Gibson Dunn & Crutcher
555 Mission St.
Suite 3000
San Francisco, CA 94105
Phone: 415-393-8200
gnierlich@gibsondunn.com
rbrass@gibsondunn.com
aharris@gibsondunn.com
Parties Represented:
Apple Inc.

I declare under penalty of perjury the foregoing to be true and correct. Executed at San Francisco,

CALIFORNIA on October 15, 2018.

a

gut ae

Co = w=
, _ ee
Elizabeth Magana
EMagina@ipeadrom >
